In an action on a policy of fire insurance, the plaintiff appeals from an order of the Supreme Court, Westchester County, dated March 16, 1978, which granted defendant’s motion to change venue to Franklin County and denied his cross motion, inter alia, for summary judgment, and from so much of two further orders of the same court, dated April 11, 1978 and June 6, 1978, respectively, as, upon reargument, adhered to the original determinations. Appeals from the orders dated March 16, 1978 and April 11, 1978 dismissed as academic. These orders were superseded by the order dated June 6, 1978. Order dated June 6, 1978 affirmed insofar as appealed from. No opinion. Defendant is awarded one bill of $50 costs and disbursements to cover all appeals. Damiani, J. P., Rabin, Gulotta and O’Connor, JJ., concur.